DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (JP2016191705) hereafter “Fujita”.
Regarding claim 1, Fujita discloses a thermistor element (1) comprising: a thermistor film (4); a first electrode (3) provided in contact with one surface of the thermistor film (Fig. 1); and a pair of second electrodes (5) provided in contact with an other surface of the thermistor film (Fig. 1), wherein the thermistor film is provided to cover a periphery of the first electrode (Fig. 1).
Regarding claim 2, Fujita further discloses each of regions where the pair of the second electrodes contacts the thermistor film locates in a region where the first electrode contacts the thermistor film in a plan view (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Strallhofer et al. (US 2017/0162303) hereafter “Strallhofer”.
Regarding claim 3, Fujita discloses each of the second electrodes has a structure in which a first conductive layer (5a) and a second conductive layer (5b) are laminated on the other surface of the thermistor film (Fig. 1).
However Fujita fails to disclose the first conductive layer is made of an alloy containing one or more selected from: platinum, gold, palladium, ruthenium, silver, rhodium, iridium, and osmium, the second conductive layer is made of at least one selected from: aluminum, tungsten, titanium, tantalum, titanium nitride, tantalum nitride, chromium nitride, and zirconium nitride.
Strallhofer teaches a sensor element and suggests the entire electrode can be of layered form containing gold and aluminum (¶ [0008-0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita’s device according to known methods to incorporate the teachings of Strallhofer to employ known materials for the electrodes in order to improve the sensor element as taught by Strallhofer (¶ [0005]).
Regarding claim 4, Fujita discloses each of the second electrodes has a structure in which a first conductive layer (5a) and a second conductive layer (5b) are laminated on the other surface of the thermistor film (Fig. 1).
However Fujita fails to disclose the first conductive layer is made of an alloy containing one or more selected from: platinum, gold, palladium, ruthenium, silver, rhodium, iridium, and osmium, the second conductive layer is made of at least one selected from: aluminum, tungsten, titanium, tantalum, titanium nitride, tantalum nitride, chromium nitride, and zirconium nitride.
Strallhofer teaches a sensor element and suggests the entire electrode can be of layered form containing gold and aluminum (¶ [0008-0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita’s device according to known methods to incorporate the teachings of Strallhofer to employ known materials for the electrodes in order to improve the sensor element as taught by Strallhofer (¶ [0005]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Sadwick (US 2019/0320515).
Regarding claim 7, Fujita discloses most of the claim limitations except for an electromagnetic wave sensor comprising at least one thermistor element
Sadwick teaches an electromagnetic wave sensor (¶ [0130]) comprising at least one thermistor element (¶ [0259]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita’s device according to known methods to incorporate the teachings of Sadwick to employ the thermistor element in an electromagnetic wave sensor in order to enhance the functionality of the electromagnetic sensor by including a temperature sensitive element in the assembly. 
Regarding claim 8, Fujita discloses most of the claim limitations except for the at least one thermistor element comprises a plurality of thermistor elements, and wherein the thermistor elements are disposed in an array.
Sadwick teaches an electromagnetic wave sensor (¶ [0130]) comprising multiple thermistor based switches (¶ [0259]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita’s device according to known methods to incorporate the teachings of Sadwick to employ multiple thermistor elements in an electromagnetic wave sensor in order to enhance the precision of the electromagnetic sensor. 





Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 6, the prior art fails to disclose or teach the second electrode comprises a third conductive layer between the first conductive layer and the second conductive layer, and the third conductive layer is made of at least one selected from a NiCr alloy, a NiFe alloy, and ruthenium.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833